—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered November 10, 1997, which granted plaintiffs’ motion to strike defendant’s answer to the extent of directing defendant to appear for deposition and directing that plaintiffs’ deposition follow that of defendant, and denied defendant’s cross motion to strike plaintiffs’ complaint or to preclude plaintiffs from introducing evidence at trial with respect to the subject matters of defendant’s two sets of interrogatories, unanimously affirmed, with costs.
The responses provided by plaintiffs to defendant’s first and second set of interrogatories were adequate. Defendant has failed to demonstrate that the answers provided by plaintiffs were not responsive (see, Comstock & Co. v City of New York, 80 AD2d 805). Defendant’s failure to appear for court-ordered depositions constituted special circumstances permitting the court to reverse the statutory priority of depositions (see, Bucci v Lydon, 116 AD2d 520, 521). We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J. P., Tom, Mazzarelli, Lerner and Buckley, JJ.